 
 
I 
111th CONGRESS
1st Session
H. R. 622 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2009 
Mr. Michaud (for himself, Mr. Platts, and Mr. Gordon of Tennessee) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to expand the credit for renewable electricity production to include electricity produced from biomass for on-site use. 
 
 
1.Modification of renewable electricity production credit for biomass facilities
(a)In generalSubsection (e) of section 45 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:

(12)Credit allowed for electricity produced from biomass for on-site useIn the case of electricity produced after December 31, 2008, at any facility described in paragraph (2) or (3) of subsection (d) which is equipped with a metering device to determine electricity consumption or sale, subsection (a)(2) shall be applied without regard to subparagraph (B) thereof with respect to such electricity produced and consumed at such facility..
(b)Credit period for electricity produced from open-loop biomass for on-site useSubparagraph (B) of section 45(b)(4) of the Internal Revenue Code of 1986 is amended—
(1)by striking clause (ii) or clause (iii) in clause (i) and inserting clause (ii), (iii), or (iv),
(2)by redesignating clause (iii) as clause (iv), and
(3)by inserting after clause (ii) the following new clause:

(iii)Electricity produced for on-site use at certain open-loop biomass facilitiesIn the case of electricity produced and consumed as described in subsection (e)(12) at any facility described in subsection (d)(3)(A)(ii) which is placed in service before the date of the enactment of this clause, the 5-year period beginning on January 1, 2009, shall be substituted for the 10-year period in subsection (a)(2)(A)(ii)..
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
 
